Name: 96/188/EC: Commission Decision of 20 February 1996 modifying for the second time Decision No 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  European Union law;  agricultural activity;  agricultural policy;  Europe
 Date Published: 1996-03-09

 Avis juridique important|31996D018896/188/EC: Commission Decision of 20 February 1996 modifying for the second time Decision No 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic) (Text with EEA relevance) Official Journal L 060 , 09/03/1996 P. 0025 - 0026COMMISSION DECISION of 20 February 1996 modifying for the second time Decision No 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic) (Text with EEA relevance) (96/188/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Act concerning the conditions of accession of Austria, Finland and Sweden, and in particular Article 138 thereof,Whereas on 26 October 1994 Finland notified the Commission pursuant to Article 143 of the abovementioned Act, the Finnish programme for the implementation of its Article 138, 139 and 140 aids for a number of products and activities for the period 1995 to 1999 inclusive;Whereas parts of this programme, as modified by letter dated 16 December 1994 were approved by Commission Decision 95/33/EC (1); whereas that Decision was modified by Decision 95/330/EC (2);Whereas, with the exception of cows' milk and starch potatoes, the part of the programme providing for aid granted in relation to quantities produced was accepted on condition that after a first year the aids were, by way of appropriate conversion rates, transformed into area or headage payments unrelated to quantities produced; whereas Commission Decision 96/18/EC (3) lays down these conversion rates for all products where Decision 95/33/EC required such action, including sugarbeet;Whereas on 21 December 1995 Finland requested the Commission to re-examine, as regards sugarbeet, its policy concerning aid based on quantities produced; whereas the Commission has carried out this re-examination; whereas the Commission has concluded that as the provisions of the common market organization for sugar keep production under control, aid so granted may be deemed to be appropriate as required by Article 138 paragraph 1 of the abovementioned Act;Whereas on 16 November 1995 Finland requested that the quantity of starch potatoes referred to in Article 2 paragraph 1 of Decision 95/33/EC be increased to reflect the production quota allocated to Finland in Council Regulation (EC) No 1868/94 of 27 July 1994 establishing a quota system in relation to the production of potato starch (4), as last modified by Regulation (EC) No 1863/95 (5); whereas the request is in accordance with this development of the common agricultural policy and its acceptance would contribute to greater consistency between various measures applicable in the starch sector,HAS ADOPTED THIS DECISION:Article 1 Decision 95/33/EC is hereby modified as follows:1. In Article 2 (1) the first indent is replaced by the following:'- starch potatoes: national total of 273 750 tonnes per annum but in no case greater than 54 750 tonnes of starch,`.2. In Annex I the section 'Produced related aid` is replaced by the following:>TABLE>3. In Annex II the penultimate line is removed.Article 2 This Decision is addressed to the Republic of Finland.Done at Brussels, 20 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 43, 25. 2. 1995, p. 56.(2) OJ No L 191, 12. 8. 1995, p. 37.(3) OJ No L 6, 9. 1. 1996, p. 21.(4) OJ No L 197, 30. 7. 1994, p. 4.(5) OJ No L 179, 29. 7. 1995, p. 1.